DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 8 and 9, filed 10/08/2021, with respect to Claims 3, 6, 9, 11, 22 and 24 have been fully considered and are persuasive. The rejection of previous claims has been withdrawn. 
 
Allowable Subject Matter
Claims 3-6, 9-11, 22-24 and 26-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including a structure coupled between the planar surface and the substrate surface, in which the structure supports the element over the substrate surface, and the element and the structure are contiguous and formed of a same material, as disclosed in Claims 3, 9 and 22; or a torsional hinge on the substrate surface; an element having: (a) a planar surface facing at least one of the substrate surface or the torsional hinge; and (b) a nonplanar surface opposite to the planar surface: a structure coupled between the planar surface and the torsional hinge, in which the structure supports the element over the torsional hinge, as disclosed in Claims 6 and 24; or a structure on the torsional hinge separating the mirror and the torsional hinge, as disclosed in Claim 11; or an element having: (a) a planar surface facing the substrate Claim 38.
 In the instant case, Duerr et al. (US 2019/0345023) disclose a MEMS-based actuator with micromechanic gimbal suspensions for rotating/tilting actuators, wherein lever elements 54a to 54d can each be configured as partial area 38a or 38d, but can alternatively also have a different configuration, such as continuously or discontinuously curved, straight, having a variable or constant width or thickness.  A combination of two adjacent lever elements 54a and 54b can be configured as described in the context of FIG. 3 for the side 34a.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898